Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of 7:00
a.m., Central Time, January 17, 2017 (the “Effective Time”), by and between
Christopher & Banks Corporation, a Delaware corporation with its headquarters
located in Plymouth, Minnesota (the “Company”) and LuAnn Via (“Executive”).

 

RECITALS

 

WHEREAS, the Company has employed Executive as its Chief Executive Officer
(“CEO”) pursuant to the terms of that certain Amended and Restated Employment
Agreement, entered into as of June 26, 2014 (as amended by Amendment No. 1
thereto, entered into as of February 24, 2016, the “Employment Agreement”);

 

WHEREAS, the Company has determined to terminate the employment of Executive
without “Cause” (as defined in the Employment Agreement, “Cause”) pursuant to
the terms and condition of Article 12 of the Employment Agreement, effective as
of the Effective Time;

 

WHEREAS, the Company and Executive desire to set forth their complete
understandings with regard to the foregoing termination of employment; and

 

WHEREAS, concurrently with the execution of this Agreement by the Company and
Executive, Executive has executed a Release of Claims in the form attached to
the Employment Agreement as Exhibit A thereto (the “Release”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
set forth below and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by the parties hereto, the Company and
Executive hereby agree as follows:

 

Section 1.                                           Termination of Employment;
Board Resignation.  The Company hereby terminates the employment of Executive
from the position of CEO, and all other officer or employee positions she may
hold with the Company or any subsidiary or affiliate of the Company, effective
as of the Effective Time (the “Termination”).  In connection therewith, and
pursuant to Section 12.4 of the Employment Agreement, when fully executed by the
parties, this Agreement will also constitute Executive’s resignation from her
position as a member of the Company’s Board of Directors and from all other
boards of directors of any subsidiary or affiliate of the Company on which she
may serve.

 

Section 2.                                           Termination without Cause;
Payments.  The Company and Executive acknowledge and agree that the Termination
constitutes a termination without Cause, pursuant to the terms of Section 12.1
of the Employment Agreement.  Therefore, Executive shall be entitled to receive
the payments and benefits set forth in such Section, pursuant to the terms and
conditions thereof (including, without limitation, the terms of
Section 12.1(a) and Section 12.1(b)).  For the avoidance of doubt (but, without
in any way changing the legal effect of the terms of the Employment Agreement),
the parties agree that, subject to the Executive’s compliance with
Section 12.1(b) of the Employment Agreement (including, as noted therein,
Executive’s continued compliance with Articles 6, 7 and 8 thereof), Executive
shall be entitled to

 

--------------------------------------------------------------------------------


 

receive the following, after the Termination (subject to withholding of any
taxes (and any other obligations) required to be withheld by the Company):

 

a.                                      severance payments from the Company in
an aggregate amount equal to $850,000, payable in accordance with the Company’s
regular payroll schedule after expiration of any applicable rescission periods
(as more specifically set forth in the Release);

 

b.                                      bonus payment earned by Executive under
the Company’s Spring component of the Fiscal 2016 Annual Incentive Program (the
“Spring Plan”), which amount (subject to confirmation following the audit by the
Company’s independent auditors of the Company’s financial statements as of and
for the fiscal year ended January 28, 2017) is expected to be equal to $285,600,
payable in accordance with the terms of the Spring Plan;

 

c.                                       provided that Executive is
then-eligible for and timely elects COBRA coverage, the Company shall pay
Executive’s COBRA premiums for a period not to exceed eighteen (18) months, and
that amount will be equal to her then-current COBRA payment; and

 

d.                                      payment by the Company to Executive of
her accrued but unused vacation for calendar year 2017, through the Effective
Time, in an amount equal to $3,935.62.

 

Section 3.                                           Continuing Terms of
Employment Agreement.  For the avoidance of doubt (but, without in any way
changing the legal effect of the terms of the Employment Agreement), the parties
acknowledge and agree that the following Articles of the Employment Agreement,
and those provisions of the Employment Agreement necessary to enforce such
Articles, shall survive the Termination and any future termination of the
Employment Agreement:

 

Article

 

Title

5

 

Certain Definitions (other than Sections 5.2 and 5.6)

6

 

Noncompetition and Nonsolicitation*

7

 

Confidential Information and Company Property**

8

 

Intellectual Property and Work For Hire

10

 

Certain Remedies

12

 

Termination (other than Sections 12.2 and 12.3)

13

 

Indemnification

15

 

Mediation; Governing Law and Venue (other than Section 15.1)

17

 

Miscellaneous (other than Section 17.5)

 

--------------------------------------------------------------------------------

*For the avoidance of doubt, the mutual nondisparagement provisions of
Section 6.5 of the Employment Agreement shall continue to apply after the
Termination and any future termination of the Employment Agreement by their
terms.

**Notwithstanding anything to the contrary set forth in Section 6.5 or
Section 7.1 of the Employment Agreement, the Company understands and
acknowledges that certain whistleblower laws permit Executive to communicate
directly with governmental or regulatory authorities,

 

2

--------------------------------------------------------------------------------


 

including communications with the U.S. Securities and Exchange Commission about
possible securities law violations. The Company acknowledges that Executive is
not required to seek the Company’s permission or notify the Company of any
communications made in compliance with applicable whistleblower laws, and that
the Company will not consider such communications to violate either Section 6.5
or Section 7.1 of the Employment Agreement (or any other agreement between
Executive and the Company) or any Company policy by which Executive is bound.

 

Section 4.                                           Additional Understandings. 
The parties hereto further agree as follows:

 

a.                                      Stock Option Award.  The Company granted
to Executive a stock option award, pursuant to a Stock Option Agreement dated
November 26, 2012 (the “Option Agreement”), to acquire 1,500,000 shares of the
Company’s Common Stock, at an exercise price of $3.43.  The Compensation
Committee of the Board of Directors of the Company has determined to amend, and
hereby amends, Section 8(1) thereof to extend the exercise period following
Termination to October 17, 2017.

 

b.                                      Payment of Certain Expenses.  The
Company agrees promptly to pay directly to third party providers, upon receipt
of customary and complete invoicing or other documentation of such expenses, a
total not to exceed $25,000 in the aggregate for Executive’s expenses related to
any or all of the following:

 

i.                                         packing and transporting her personal
effects from her Minneapolis apartment to a location of her choosing in Memphis,
Tennessee;

 

ii.                                      transporting her automobile to Ft.
Lauderdale, Florida, at a mutually agreeable time;

 

iii.                                   the rent due on Executive’s Minneapolis
apartment for the months of February and March, 2017; and

 

iv.                                  the fees and expenses actually incurred on
her behalf by attorneys and accountants retained by her in connection with the
negotiation and execution of this Agreement.

 

c.                                       Certain Company Equipment.  The Company
and Executive agree as follows:

 

i.                                          Laptop, Surface Tablet and iPad. 
Executive shall be entitled to retain the Company-issued laptop, Surface Tablet
and iPad that she has been using during her employment with the Company,
provided that, all Company information, documentation, data, passwords, etc.
have been permanently removed, to the Company’s reasonable satisfaction, and
that, thereafter, Executive shall be solely responsible for all costs of using
and maintaining such Laptop, Surface Tablet and iPad.

 

ii.                                       Cell Phone.  Executive shall return,
at the Effective Time, the Company-issued cell phone that she has been using
during her employment with the Company.

 

3

--------------------------------------------------------------------------------


 

Section 5.                                           Miscellaneous.

 

a.                                      Entire Agreement.  The Company and
Executive acknowledge that this Agreement, together with the Employment
Agreement (as clarified by this Agreement), the Release, the Option Agreement
(as amended by this Agreement) and that certain Indemnification Agreement
between the Company and Executive, dated January 30, 2013, contain the full and
complete agreement between the parties hereto, that there are no oral or implied
agreements or other modifications not specifically set forth herein, and that
this Agreement, together with the other  agreements specifically referenced in
this Section 5(a), supersede any prior agreements or understandings, if any,
between the Company and Executive, whether written or oral.

 

b.                                      Amendments.  The parties agree that no
amendments of this Agreement may be made except by means or a written agreement
signed by each of the parties and approved by the Company’s Board of Directors
(the “Board”) or the Board’s Compensation Committee.

 

c.                                       Waiver.   Either party’s failure to
demand strict performance and compliance with any part of this Agreement shall
not be deemed to be a waiver of such party’s rights under this Agreement or by
operation of law. Any waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

 

d.                                      Notices.  All notices, requests,
demands, and other communications hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, when delivered by an
express delivery service or courier service to the address listed below, or
three (3) business days after it is mailed, certified, return receipt requested,
postage prepaid:

 

If to Executive, addressed to:

 

LuAnn Via
1600 South Ocean Blvd.

Unit No. 2004

Pompano Beach, FL 33062

If to the Company, addressed to:

 

Christopher & Banks Corporation
2400 Xenium Lane North
Plymouth, MN  55441
Attn:  Chair of Board

          With a copy (to the same address) to: General Counsel

 

Any party hereto may, from time to time, by written notice to the other party,
designate a different address, or in the case of the Company, a different notice
party, which shall be substituted for the one specified above for such party.

 

4

--------------------------------------------------------------------------------


 

e.                                       Governing Law.  The parties acknowledge
that the Company’s principal place of business is located in the State of
Minnesota. The parties hereby agree that this Agreement shall be construed in
accordance with the internal laws of the State of Minnesota without regard to
the conflict of laws thereof; provided that, both parties understand and agree
that the statutory and common law of the State of Delaware shall govern all
matters regarding Executive’s performance of her fiduciary duties and
indemnification (and reimbursement of related expenses) of Executive.

 

f.                                        Venue.  The parties agree that the
exclusive venue for any litigation commenced by the Company or the Executive
relating to this Agreement or Executive’s prior employment shall be the state
courts located in Hennepin County, Minnesota and the United States District
Court, District of Minnesota in Hennepin County, Minnesota. The parties waive
any rights to object to venue as set forth herein, including any argument of
inconvenience for any reason.

 

g.                                       Rights of Executive’s Successors.  In
the event of Executive’s death prior to the payment of any amounts due to
Executive under any of clauses (a), (b) or (d) of Section 2 of this Agreement,
such payments shall be made to Executive’s spouse or, if she is not survived by
a spouse, to her estate.

 

h.                                      Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original and all of which, when taken together, constitute one and the
same document. The signature of any party to any counterpart (including copies
or PDF’s of signatures transmitted by facsimile or e-mail) shall be deemed a
signature to, and may be appended to, any other counterpart.

 

 

 

/s/ LuAnn Via

 

LuAnn Via

 

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

By:

/s/ Kent Kleeberger

 

 

Kent Kleeberger

 

 

Chair of the Board

 

5

--------------------------------------------------------------------------------